28 Ill. App.3d 716 (1975)
329 N.E.2d 286
In re MICHAEL IRENE WELCH, Asserted to be in Need of Mental Treatment.  (THE PEOPLE OF THE STATE OF ILLINOIS, Petitioner-Appellee,
v.
MICHAEL IRENE WELCH, Respondent-Appellant.)
No. 60152.
Illinois Appellate Court  First District (1st Division).
May 5, 1975.
James J. Doherty, Public Defender, of Chicago (Gail Moreland and Anthony Pinelli, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Marcia B. Orr, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Order reversed.